Citation Nr: 1503253	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to claimed lumbar spine disorder.

3.  Entitlement to service connection for a right shoulder disorder, to include as secondary to claimed lumbar spine disorder.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to claimed lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from March 1969 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the Veteran's lumbar spine disorder and denied that claim on the merits, as well as denied secondary service connection for the cervical spine, right shoulder, and right hip disorders.  The Veteran timely appealed that decision.  

This case was initially before the Board in April 2014, when the issue of service connection for a lumbar spine disorder was reopened.  The appeal was then remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Initially, its previous remand, the Board ordered that appropriate follow up be conducted with respect to records of the Federal Aviation Administration (FAA).  After review of the development completed since that remand, it appears that the Veteran was asked about those records, but no further follow up with the FAA occurred.  The Board, therefore, finds that the claims must again be remanded in order for the FAA storage facility to be contacted, as previously requested.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board additionally ordered that a VA addendum opinion be obtained with regards to whether the Veteran's lumbar spine disorder was related to service.  That opinion was obtained in May 2014.  The examiner-after noting the in-service lumbar spine treatment, opined that the Veteran's lumbar spine disorder was 

more likely than not . . . due to chronic degenerative changes associated with aging and/or obesity.  Based on the available medical documentation, this examiner is unable to comment further without resorting to medical speculation.

The Board notes that this opinion is inadequate, as it does not address the Veteran's lay statements with regard to continuity of symptomatology since military service, or any other lay statements he has submitted regarding ongoing symptomatology since service from other laypeople, including 2 ex-wives (P.B.R. and P.N.), a neighbor (M.K.), and his former military supervisor and friend (M.B.).  The Board additionally notes that the medical opinion was obtained from a Physician's Assistant (PA).  

Therefore, the Board finds that a remand is necessary in order to obtain a new VA examination of the Veteran's lumbar spine, cervical spine, right shoulder, and right hip disorders from an orthopedic specialist/physician, and to obtain medical adequate and appropriate direct and secondary service connection opinions with related to those claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2014 and associate those documents with the claims file.

2.  Contact the Veteran with respect to any additional information regarding treatment he received at the "ARTCC FAA facility" in Fort Worth, Texas between 1976 and 1981.  

Regardless of any response or non-response received from the Veteran, the AOJ should attempt to obtain-through official sources and in compliance with the 1983 letter's instructions for following-up with obtaining those identified records, or any other more appropriate avenue for obtaining those documents which may now exist-and associate those documents with the claims file.  

All responses from the FAA or other appropriate facility regarding those documents should be associated with the claims file.  If those records are unavailable and further attempts to obtain those federal records would be futile, such should be documented in the claims file in a memorandum of unavailability and the Veteran should be so notified so that he may attempt to obtain those records on his own behalf.

3.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, cervical spine, right shoulder, and right hip disorders, which is not already of record, to include any chiropractic treatment he may have received since discharge from service, particularly from 1991 to 1993.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician/specialist in order to determine whether his claimed lumbar spine, cervical spine, right shoulder, and right hip disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a)  Lumbar Spine: The examiner should specifically state the lumbar spine disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether any lumbar spine disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to active service, to include noted February 1971 to May 1971 treatment for a low back strain to include week-long stay at a hospital as documented in the Veteran's service treatment records.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, as well as any other evidence regarding onset and continuity of symptomatology in the claims file from other laypeople, to specifically include the statements from his 2 ex-wives (P.B.R. and P.N.), a neighbor (M.K.), and his former military supervisor and friend (M.B.).  

(b)  Cervical Spine: The examiner should specifically state the cervical spine disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether any cervical spine disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to active service.  

The examiner should then opine whether the Veteran's cervical spine disorder is (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by, his claimed lumbar spine disorder, to include any symptomatology associated with that disorder.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, as well as any other relevant statement by a layperson in the claims file.  

(c) Right Shoulder: The examiner should specifically identify any right shoulder disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether any right shoulder disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to active service.  

The examiner should then opine whether the Veteran's right shoulder disorder is (1) caused by; or, (2) aggravated by, his claimed lumbar spine disorder, to include any symptomatology associated with that disorder.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, as well as any other relevant statement by a layperson in the claims file.

(d) Right Hip: The examiner should specifically identify any right hip disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether any right hip disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to active service.  

The examiner should then opine whether the Veteran's right hip disorder is (1) caused by; or, (2) aggravated by, his claimed lumbar spine disorder, to include any symptomatology associated with that disorder.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, as well as any other relevant statement by a layperson in the claims file.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, cervical spine, right shoulder, and right hip disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




